Exhibit 10.1

 

B. Riley Financial, Inc.

299 Park Avenue

21st Floor

New York, NY 10171

 

September 7, 2020

 

B. Riley Principal Merger Corp. II

B. Riley Principal Investments, LLC

299 Park Avenue

21st Floor

New York, NY 10171

 

Equity Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), by and among B. Riley Principal Merger
Corp. II, a Delaware corporation (“Parent”), Eos Energy Storage LLC, a Delaware
limited liability company (the “Company”), and the other parties thereto, (ii)
that certain Forward Purchase Agreement, dated as of May 19, 2020 (the “FPA”),
by and between Parent and B. Riley Principal Investments, LLC, a Delaware
limited liability company (the “FPA Purchaser”), and (iii) the Subscription
Agreements (as defined in the Merger Agreement) entered into prior to the
Closing Date (as defined in the Merger Agreement) (collectively, the
“Subscription Agreements”). Capitalized terms used herein but not otherwise
defined shall have the respective meanings given to such terms in the Merger
Agreement.

 

Subject to all of the terms and conditions set forth in this letter agreement
(this “Commitment Letter”), B. Riley Financial, Inc., a Delaware corporation and
an Affiliate of the FPA Purchaser and Parent (“BRF”), is prepared pursuant to
this letter agreement to commit up to $40 million of equity financing on the
terms set forth herein (the “Maximum Commitment”).

 

BRF’s entry into this Commitment Letter is good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and agreed, for the
termination of all rights and obligations under the FPA, and the FPA is hereby
terminated in its entirety with no further force or effect.

 

1. Equity Commitment. Upon the terms and subject to the conditions set forth in
this Commitment Letter, BRF agrees to fund an amount equal to $40 million less
any amounts actually funded under the Subscription Agreements in exchange for
the issuance of Parent Shares to BRF at $10.00 per Parent Share (the
“Commitment”). Notwithstanding anything to the contrary herein, neither BRF nor
any of its permitted assigns shall, under any circumstances, be obligated to
contribute or otherwise make available or cause to be made available any amounts
in excess of the Commitment, and in no instance shall the Commitment exceed, in
the aggregate, the Maximum Commitment. In addition, if on the Closing Date the
total gross proceeds actually funded represented by all Subscription Agreements
(“Aggregate PIPE Proceeds”) is equal to or greater than $40,000,000, then BRF
shall have no obligations hereunder.

 



 

 

 

2. Certain Conditions. The obligations of the Parent and BRF hereunder shall be
subject to the substantially concurrent occurrence of the Closing.

 

3. Termination. This Commitment Letter shall terminate (i) automatically upon
the closing of Subscription Agreements where the Parent receives gross proceeds
equal to at least $40,000,000, (ii) automatically upon the funding of the
Commitments under this Commitment Letter and the issuance of Parent Shares in
respect thereof, (iii) upon written notice by Parent, on the one hand, or BRF,
on the other hand, as applicable, if the Closing has not occurred by the Outside
Date or (iv) automatically upon the termination of the Merger Agreement in
accordance with its terms. Upon any termination pursuant to the terms herein,
this Commitment Letter shall forthwith become void and there shall be no further
obligations or liabilities on the part of Parent or BRF; provided that Section
3, Section 4, Section 5, Section 7, Section 8, Section 9 and Section 10 of this
Commitment Letter shall survive the termination of this Commitment Letter and
shall remain in full force and effect in accordance with the terms therein.

 

4. Limited Recourse; Enforcement. Notwithstanding anything that may be expressed
or implied in this Commitment Letter, or any document or instrument delivered in
connection herewith, Parent, by its acceptance of the benefits of the
Commitments provided herein, agrees and acknowledges that no Person other than
BRF shall have any obligations to Parent hereunder and that, notwithstanding
that BRF or any of its permitted assigns may be a limited partnership, separate
limited partnership or limited liability company, no recourse hereunder or under
any documents or instruments delivered in connection herewith or in respect of
any oral representations or warranties made or alleged to have been made in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, representative, direct or indirect
controlling Person, equityholder, general or limited partner, member,
stockholder, incorporator, Affiliate, successor or permitted assign of BRF or
any former, current or future director, officer, employee, representative,
direct or indirect controlling Person, equityholder, general or limited partner,
member, stockholder, incorporator, Affiliate, successor or permitted assign of
any of the foregoing (each, other than Parent and BRF, a “BRF Related Party”),
whether by or through attempted piercing of the corporate (or limited liability
company or limited partnership or separate limited partnership) veil, by or
through a claim by or on behalf of Parent or BRF against any BRF Related Party,
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable law, or otherwise. It is
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any BRF Related Party for
any obligations of BRF or any of BRF’s successors or permitted assigns under
this Commitment Letter or any documents or instruments delivered in connection
herewith or in respect of any oral representations or warranties made or alleged
to have been made in connection herewith or therewith or for any claim (whether
at law or equity or in tort, contract or otherwise) based on, in respect of, or
by reason of such obligations or their creation.

 



2

 

 

5. Transfer and Assignment; Third Party Beneficiaries.

 

(a)  BRF shall not transfer, directly or indirectly, all or any portion of its
Commitment except for transfers to (i) one or more trusts, funds, companies,
partnerships or other Persons owned, managed, sponsored or advised, directly or
indirectly, by BRF or any of its Affiliates (each an “Affiliated Fund”), (ii)
one or more Affiliates of BRF and its Affiliated Funds or (iii) limited partners
of or investors in any Affiliated Fund (each of the entities referred to in
clauses (i), (ii) and (iii) above, an “Ultimate Purchaser”); provided, that, BRF
shall remain obligated to fund its Commitment notwithstanding any such transfer.
In each case of BRF’s transfer of all or any portion of its Commitments pursuant
to this paragraph, (x) the Ultimate Purchaser shall have provided a written
agreement to Parent under which it agrees to (A) commit to fund or purchase such
portion of BRF’s Commitment and (B) be fully bound by, and subject to, this
Commitment Letter as though it were BRF with respect to such Commitment, and (y)
BRF and the Ultimate Purchaser shall have duly executed and delivered to Parent
written notice of such transfer. Notwithstanding anything to the contrary, the
term “BRF” shall include any Ultimate Purchaser to whom a Commitment is
transferred pursuant to the provisions of this paragraph.

 

(b)  Parent shall not assign any of its rights or obligations hereunder without
the prior written consent of BRF.

 

(c)  Any attempted transfer of Commitments or any of the rights or obligations
under this Commitment Letter made in violation of this section shall be deemed
null and void ab initio and of no force or effect and shall not create any
obligation or liability of Parent or BRF to the purported transferee.

 

(d)  Except (i) as otherwise provided in this Commitment Letter with respect to
the Indemnified Parties and (ii) for the Company, which is an intended third
party beneficiary of the rights of Parent under this Commitment Letter and is
entitled to enforce the terms hereof as if it were a direct party hereto, this
Commitment Letter is not intended to and does not confer upon any Person other
than the parties hereto any rights or remedies under this Commitment Letter.

 

6. Representations and Warranties.

 

(a)  BRF represents and warrants to the Parent as follows solely with respect to
itself:

 

(i) BRF has been duly organized or formed, as applicable, and is validly
existing in good standing under the applicable laws of its jurisdiction of
organization or formation. BRF has the requisite power and authority to enter
into, execute and deliver this Commitment Letter and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Commitment Letter. This
Commitment Letter has been duly and validly executed and delivered by BRF and,
assuming due and valid execution hereof by Parent and the FPA Purchaser,
constitutes its valid and binding obligation, enforceable against BRF in
accordance with its terms and subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, and (ii) general equitable
principles (whether considered in a proceeding in equity or at law).

 



3

 

 

(ii) BRF will have on the dates its Commitments hereunder are required to be
performed, sufficient funds available to purchase its Commitments hereunder on
the terms contemplated by this Commitment Letter and the Subscription
Assignments and to consummate the other transactions contemplated by this
Commitment Letter and the Subscription Agreements.

 

(iii) All consents, approvals, authorizations of, or filings with, any
governmental entity necessary for the due execution, delivery and performance of
this Commitment Letter by BRF have been obtained or made.

 

(iv) The execution, delivery and performance by BRF of this Commitment Letter do
not and will not (a) violate the certificate of incorporation, bylaws,
certificate of limited partnership, agreement of limited partnership,
certificate of formation, limited liability company agreement or other
organizational documents of BRF, (b) violate any law, rule, regulation,
judgment, injunction, order or decree applicable to or binding upon BRF, (c)
violate any contract, agreement, license, lease or other instrument,
arrangement, commitment, obligation, understanding or restriction of any kind to
which BRF is a party or is bound, or (d) require any consent or other action by
any Person under, constitute a default under (with due notice or lapse of time
or both), or give rise to any right of termination, cancellation or acceleration
of any right or obligation of BRF under any provision of any agreement or other
instrument binding upon BRF or any of its assets or properties.

 

(b) Parent represents and warrants to BRF as follows:

 

(i) Parent has been duly organized and is validly existing in good standing
under the applicable laws of the jurisdiction of its organization or formation.
Parent has the requisite power and authority to enter into, execute and deliver
this Commitment Letter and to perform its obligations hereunder and has taken
all necessary action required for the due authorization, execution, delivery and
performance by it of this Commitment Letter. This Commitment Letter has been
duly and validly executed and delivered by Parent and, assuming the due and
valid execution hereof by BRF and the FPA Purchaser, constitutes its valid and
binding obligation, enforceable against Parent in accordance with its terms
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).

 

(ii) All consents, approvals, authorizations of, or filings with, any
governmental entity necessary for the due execution, delivery and performance of
this Commitment Letter by Parent have been obtained or made.

 



4

 

 

(iii) The execution, delivery and performance by Parent of this Commitment
Letter do not and will not (a) violate the certificate of incorporation, bylaws
or other organizational documents of Parent, (b) violate any law, rule,
regulation, judgment, injunction, order or decree applicable to or binding upon
Parent, (c) violate any contract, agreement, license, lease or other instrument,
arrangement, commitment, obligation, understanding or restriction of any kind to
which Parent is a party or is bound, or (d) require any consent or other action
by any Person under, constitute a default under (with due notice or lapse of
time or both), or give rise to any right of termination, cancellation or
acceleration of any right or obligation of Parent under any provision of any
agreement or other instrument binding upon Parent or any of its assets or
properties.

 

7. Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Commitment Letter were not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to obtain an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Commitment Letter or to enforce specifically the
performance of the terms and provisions hereof.

 

8. Governing Law; Waiver of Jury Trial; Jurisdiction. The Law of the State of
New York shall govern (a) all claims or matters related to or arising from this
Commitment Letter (including any tort or non-contractual claims) and (b) any
questions concerning the construction, interpretation, validity and
enforceability of this Commitment Letter, and the performance of the obligations
imposed by this Commitment Letter, in each case without giving effect to any
choice-of-law or conflict-of-law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of New York. EACH PARTY TO THIS
COMMITMENT LETTER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY
OF THE PARTIES (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THIS COMMITMENT LETTER, THE
TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE
PARTIES HEREUNDER. THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. Each of the parties hereto submits to the exclusive jurisdiction of
first, the Courts of the State of New York or if such court declines
jurisdiction, then to the federal court sitting in the State of New York,
Borough of Manhattan in the City of New York, in any action or Proceeding
arising out of or relating to this Commitment Letter, agrees that all claims in
respect of the action or Proceeding shall be heard and determined in any such
court and agrees not to bring any Proceeding arising out of or relating to this
Commitment Letter in any other courts. Nothing in this Section 8, however, shall
affect the right of any party hereto to serve legal process in any other manner
permitted by Law or at equity. Each party hereto agrees that a final judgment in
any Proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by Law or at equity.

 

9. Amendments. This Commitment Letter represents the final agreement and the
entire understanding among the parties hereto with respect to the subject matter
hereof and may not be contradicted by evidence of prior or contemporaneous
agreements and understandings of the parties. This Commitment Letter supersedes
and replaces any prior understandings or proposals, whether oral, written or
implied, between the parties hereto regarding the matters described herein. This
Commitment Letter may only be modified, amended or supplemented by an agreement
signed by Parent, BRF and the Company.

 



5

 

 

10. Indemnity; Expenses. To induce BRF to enter into this Commitment Letter and
to proceed with the documentation of the Subscription Agreements, Parent agrees,
(a) to indemnify and hold harmless (x) BRF and each of its assigns and their
respective Affiliates and controlling persons and (y) the respective officers,
directors, employees, members, partners, agents, advisors and other
representatives of each of the foregoing and their respective successors (each,
an “Indemnified Person”), from and against any and all losses, penalties,
claims, damages and liabilities of any kind or nature and reasonable and
documented (in summary form) or invoiced out-of-pocket fees and expenses, joint
or several, to which any such Indemnified Person may become subject to the
extent arising out of, resulting from or in connection with, this Commitment
Letter, the Subscription Agreements or any related transaction contemplated
hereby or thereby, or any use of the proceeds of the Cash Equity thereof or any
claim, litigation, judgment, action, investigation, dispute or proceeding
(including any inquiry or investigation) relating to any of the foregoing (any
of the foregoing, a “Proceeding”), regardless of whether any such Indemnified
Person is a party thereto, whether or not such Proceedings are brought by Parent
or its affiliates, creditors or any other third person, and to reimburse each
such Indemnified Person upon demand for any reasonable and documented (in
summary form) or invoiced out-of-pocket legal expenses of one firm of counsel
for BRF, and, solely in the case of an actual or perceived conflict of interest,
one additional counsel to the affected Indemnified Persons, or other reasonable
and documented (in summary form) or invoiced out-of-pocket fees and expenses
incurred in connection with investigating, preparing to defend or defending, or
providing evidence in or preparing to serve or serving as a witness with respect
to any of the foregoing; provided that the foregoing indemnity will not, as to
any Indemnified Person, apply to losses, penalties, claims, damages, liabilities
or related expenses to the extent that they have resulted from the willful
misconduct, bad faith or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable decision) of such Indemnified Person
or any of such Indemnified Person’s controlled affiliates and controlling
persons or any of its or their respective officers, directors, employees,
agents, advisors or other representatives, in each case, who are involved in or
aware of the transactions contemplated by this Commitment Letter and the
Subscription Agreements, and (b) regardless of whether Subscription Agreements
become effective or the transactions contemplated hereby or thereby are
consummated, Parent agrees to reimburse BRF and its Affiliates promptly from
time to time all expenses reasonably incurred by BRF and its Affiliates in
connection with the preparation, negotiation and enforcement of this Commitment
Letter and the Subscription Agreements and the transactions contemplated hereby
and by the Subscription Agreements, including without limitation, all
out-of-pocket expenses, and the reasonable fees, disbursements and other charges
of one primary counsel to BRF.

 

11. Counterparts. This Commitment Letter may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to each other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

 

IN WITNESS WHEREOF, the parties have duly executed this Commitment Letter as of
the date first above written.

 

[Signature Pages Follow]

 



6

 

 

Sincerely,

 

B. RILEY FINANCIAL, INC.      

By:

/s/ Bryant Riley

  Name:  Bryant Riley   Title: Chief Executive Officer       Acknowledged and
Agreed:       B. RILEY PRINCIPAL MERGER CORP. II       By: /s/ Daniel Shribman  
Name: Daniel Shribman   Title: Chief Executive Officer and Chief Financial
Officer         Acknowledged and Agreed:       B. RILEY PRINCIPAL INVESTMENTS,
LLC       By: /s/ Kenny Young   Name: Kenny Young   Title: Chief Executive
Officer  

 

[Signature Page to Equity Commitment Letter]

 

 



 

